Title: New York Assembly. Remarks on an Act Acknowledging the Independence of Vermont, [14 March 1787]
From: Hamilton, Alexander
To: 



[New York, March 14, 1787]
Mr. Childs,

The public have reason to regret your indisposition, as it deprives them of the satisfaction they would otherwise have received from reading verbatim, the judicious speech of that zealous patriot Col. Hamilton, on his bill for recommending to Congress to admit into the union the assumed state of Vermont. As there has and still continues to be much contrariety of opinion on this interesting subject, and as I am anxious that the arguments of this honorable gentleman should not be lost, I here send you a humble representation of the reasoning which he offered with a view to the adoption of the bill. After intimating that he had attempted to introduce this bill as a matter of course yesterday, but in compliance with the opinion of the house, had given previous notice of his intention, he goes on—“This formality having been thought requisite, I presume it will be expected that I should on presenting the bill, accompany it with my reasons for doing so. Perhaps the sentiments, I entertain of the present situation of our national affairs, may induce me to view the object of this bill in a more serious light than many gentlemen, equally solicitous for the public welfare.
I confess I am in the habit of considering the state of this country, as replete with difficulties and surrounded with danger. The anxiety I feel on this head has been my inducement to bring forward the present measure.

I view with apprehension the present situation of Vermont, over which this state claims jurisdiction, and whose pretensions to independence has never yet been formally recognized either by this state, or the United States. Notwithstanding I believe there is not a member of this house but considers the independence of the district of territory in question as a matter fixed and inevitable, all our efforts to a different point have hitherto proved fruitless, and it is long since we seem to have entirely given up the controversy. Vermont is in fact independent, but she is not confederated. And I am constrained to add that the means which they employ to secure that independence, are objects of the utmost alarm to the safety of this state, and to the confederation at large. Are they not wisely inviting and encouraging settlers by an exemption from taxes, and availing themselves of the discontents of a neighbouring state, by turning it to the aggrandizement of their own power.
Is it not natural to suppose, that a powerful people both by numbers and situation; unconnected as they now stand, and without any relative importance in the union. Irritated by neglect, or stimulated by revenge, I say, is it not probable under such circumstances they will provide for their own safety, by seeking connections elsewhere? And who that hears me doubts, but that these connections have already been formed with the British in Canada. We have the strongest evidence that negotiations have been carried on between that government and the leaders of the people in Vermont. Whatever may be the present temper of that people, it is easy to foresee what it will become under the influence of their leaders. Confederated with a foreign nation, we can be at no loss to anticipate the consequences of such a connection, nor the dangers to this country, from having so powerful a body of people increasing rapidly in numbers and strength, associated with a foreign power, and ready upon any rupture to throw their weight into an opposite scale. In their present situation they bear no part of our public burdens; if they were a part of the confederacy they must of course participate in them. They are useless to us now, and if they continue as they are, they will be formidable to us hereafter. I have observed before that the people there enjoy an exemption from taxes. In these states the taxes must be considerable to fulfill the public engagements; to support the government. What a temptation will a comparison of situations in this respect, furnish to the inhabitants of these states bordering on Vermont? It is the policy of the Vermonteers to make proselytes to their government, and the means which they employ for that purpose, are too well calculated to accomplish their designs.
Are they not daily encroaching on our state. In every light ’tis our interest if possible, to put an end to their present situation.
I am aware there is in the minds of some members an objection founded on a supposition, that if we accede to the independence of Vermont, we are bound to make compensation to the citizens who have claims there under the grants of this state. I shall not say what justice may dictate in respect to these citizens. But I shall observe that as far as that obligation is binding upon us, it applies more strongly to the actual state of things, than to that which is intended to be produced by the bill. It is the duty of the state as matters now stand, either to support the claims of its citizens by an exertion of the public force, or to make compensation to those who are sufferers by the neglect. Passively acquiescing in the independence of Vermont, is not less a violation of that protection and security which the public owes to individuals, than formally acceding to it. Indeed by acceding to it we put our citizens in a better situation than that in which they now are. We at least give them a chance for asserting their rights. The bill makes it a condition of the intended acknowledgement of the independence of Vermont, that it should become a part of the confederacy. The claims of individuals may then be submitted to the decision of a federal court, and as far as our citizens have equitable claims, it may be expected they would prevail in such a court.
At any rate we shall not be under a stronger obligation in this respect than we now are; and we may avoid many and extensive mischiefs by acceding to the measure proposed by the bill.
Many more considerations might be urged but I think it unnecessary to enter into them at present. If any gentlemen has arguments to oppose to those I have used, I shall be glad to hear them, and I flatter myself I shall be able to obviate any difficulties that may arise.”
Thus I have endeavoured to give you a sketch of the substance of Col. Hamilton’s speech yesterday, as exactly as my memory serves me, and unless you can prevail on him to give you a more accurate one, I wish you would insert it to-morrow, for I am one of those who thnk his national reflections in general, too valuable not to be extensively promulgated.
March 15.
